UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6733



JOE LEE FULGHAM,

                                              Plaintiff - Appellant,

          versus


WESTBROOK J. PARKER, Honorable Judge; JUDGE,
???; JUDGE, ???,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cv-00401-JBF)


Submitted: July 20, 2006                       Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joe   Lee    Fulgham    appeals   the   district   court’s    order

denying his motion for reconsideration of the dismissal of his 42

U.S.C. § 1983 (2000) complaint.         We have reviewed the record and

find no reversible error.         Accordingly, we affirm for the reasons

stated   by   the      district    court.      Fulgham   v.    Parker,     No.

2:05-cv-00401-JBF (E.D. Va. filed Feb. 24, 2006 & entered Feb. 27,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 2 -